Citation Nr: 1648476	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  09-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1956 to February 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied service connection for a heart disability.  

In May 2010, the Veteran testified before the undersigned at a video conference Board hearing.  The Board denied service connection for a heart disorder in a July 2011 decision.    

The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  An Order granting a March 2012 Joint Motion for Remand (JMR) filed by the Veteran and VA was issued by the Court and the Board's decision was vacated.  Service connection for a heart disorder was remanded back to Board for readjudication consistent with the JMR.  

The Board remanded this matter for additional development in September 2012.  

Please note that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

No representative has been identified in this determination.  Indeed, the Veteran currently is unrepresented.  Review of his claims file shows that he has been represented by three attorneys in recent years, but on each occasion the relationship was terminated.  A fourth attorney requested a copy of the Veteran's claims file, presumably for the purpose of determining whether to extend representation to him.  While the claims file was provided in June 2016, the appropriate paperwork to appoint this attorney representative has not been submitted to date.  Finally, a fifth attorney communicated with the Veteran regarding requesting his claims file for the purpose of determining whether to extend representation to him in November 2016.  Yet it has not been requested to date.  The Veteran is encouraged, upon remand, to take all necessary steps to secure representation either from an attorney or a Veterans Service Organization if he desires.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For multiple reasons, this case is not yet ready for appellate review. 

First, the Veteran's VBMS file appears to contain multiple errors in labeling and dating of the documents contained therein.  The record provided to the Board is purely electronic, consisting of the Veteran's VBMS file, as well as some largely duplicative records in a Virtual VA file.  The electronic VA files, however, contain multiple obvious errors in the labeling and dating of the documents contained therein.  For example, the date of receipt for hundreds of e-folders is listed as October 28, 2014 but when each document is viewed, it is clear the receipt date that the document was associated with the claims file is not October 28, 2014.  Further, many e-folders are incorrectly labeled.  For instance, a June 29, 2009 statement of the case for the issue on appeal is labeled as "correspondence" with a receipt date of October 28, 2014.  The Board finds that the VBMS file should be reviewed and corrected on remand with corrections to the receipt date and document type for each e-folder.      
 
Second, the record appears to be incomplete.  In that regard, the record contains reference to an August 2013 VA heart examination report but that document does not appear to be associated with the VBMS file.  See e.g. the September 2013 supplemental statement of the case that references the August 2013 VA examination report.  On remand, the August 2013 VA examination report should be obtained and associated with the record.  38 U.S.C.A. § 5103A (c)(3) (West 2014); 38 C.F.R. § 3.159 (2016); see Bell v. Derwinski, 2 Vet. App. 611 (1992).

Third, the AOJ should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any pertinent VA and/or non-VA treatment records showing treatment of the claimed heart disability since September 2013.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Fourth, the Veteran is entitled to representation if he desires.  38 C.F.R. § 20.600 (2016).  Therefore, the AOJ should provide the Veteran with a list of accredited representatives and information about how to appoint one in his case.

Given the above, a REMAND is directed for the following (expedited handling is requested because this matter has been advanced on the Board's docket):

1.  Review the Veteran's electronic VA claims files, including the VBMS file and the Virtual VA file, and correct all obvious mislabeling and misdating of the documents contained therein. 

2.  Provide the Veteran with a list of accredited representatives and information about how to appoint one in his case.

3.  Obtain and associate with the record a copy of the August 2013 VA heart examination report. 

4.  Contact the Veteran and request sufficient information, and if necessary authorization, obtain any pertinent VA and/or non-VA treatment records showing treatment of the claimed heart disability since September 2013.  

5.  Readjudicate entitlement to service connection for a heart disorder.  If the claim is denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2016).

